Citation Nr: 0814649	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for post-traumatic 
arthritis of the low back as secondary to residuals of a 
gunshot wound to Muscle Group XX, right lumbar region for the 
purpose of accrued benefits.

3.  Entitlement to service connection for post-traumatic 
arthritis of the left shoulder as secondary to residuals of a 
gunshot wound of Muscle Group II, left shoulder (minor) for 
the purpose of accrued benefits.

4.  Entitlement to an increased rating for residuals of a 
gunshot wound to Muscle Group XX, right lumbar region, 
evaluated as 20 percent disabling, for the purpose of accrued 
benefits.

5.  Entitlement to an increased rating for residuals of a 
gunshot wound of Muscle Group II, left shoulder (minor) for 
the purpose accrued benefits, evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to November 1945. He died in August 2002.  The appellant 
claims as the veteran's widow.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines which denied the veteran's claim 
for an increased rating for the residuals of gunshot wounds 
of the right lumbar region and the left shoulder.

The veteran brought an appeal to the United States Court of 
Veterans Appeals for Veterans Claims (CAVC) from a May 1999 
decision wherein the Board denied increased evaluations for 
left shoulder and lumbar spine disabilities.  In February 
2000 the CVAC vacated the May 1999 Board decision and 
remanded the case to the Board for another decision, taking 
into consideration matters raised.

In August 2000 the Board remanded the case to the RO for 
further development to address matters raised in the CAVC 
order.

In August 2002 the RO denied entitlement to service 
connection for post-traumatic arthritis of the left shoulder 
as secondary to residuals of a gunshot wound of Muscle Group 
II, left shoulder (minor) and issued noticed to the veteran.  
In September 2002 the appellant notified the RO of the 
veteran's death the previous month.  In March 2003, a private 
attorney submitted a notice of disagreement with the August 
2002 RO rating decision.

The record shows that the Board remanded the case in November 
2002 so that the RO could adjudicate the issue of entitlement 
to service connection for post-traumatic arthritis as 
secondary to residuals of a gunshot wound to Muscle Group XX, 
right lumbar region, an action that had been directed in the 
August 2000 Board remand.  The Board was not yet aware of the 
veteran's death.  In June 2004 the RO issued a rating 
decision on the matter and notified the appellant.

The record also reflects that the appellant filed a timely 
appeal of the rating decisions in March 2003 and July 2003 
wherein the RO denied service connection for the cause of the 
veteran's death and entitlement to accrued benefits, 
respectively.

The appeal was remanded in February 2005.


FINDINGS OF FACT

1.  The veteran died in August 2002.  The death certificate 
lists the immediate cause of death as cerebrovascular 
disease; no other significant conditions contributing to 
death were listed.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound to Muscle 
Group XX, right lumbar region, evaluated as 20 percent 
disabling; and residuals of a gunshot wound of Muscle Group 
II, left shoulder (minor), evaluated as 20 percent disabling.

3.  Cerebrovascular disease was not demonstrated during the 
veteran's active service or for many years thereafter.

4.  A service-connected disability did not play a material 
role in the veteran's death; render him less able to 
withstand the effects of his fatal underlying disease or 
diseases; or hasten his death.

5.  Arthritis of the left shoulder is not shown to have been 
caused or aggravated by the veteran's service-connected 
gunshot would residuals of Muscle Group II.

6.  Arthritis of the lumbar spine is not shown to have been 
caused or aggravated by the veteran's service-connected 
gunshot would residuals of Muscle Group XX.

7.  Residuals of a gunshot wound to Muscle Group II were 
manifested by a well-healed, non-painful and non-tender scar 
and complaints of pain on motion.

8.  Residuals of a gunshot wound to Muscle Group XX were 
manifested by a well-healed, non-painful and non-tender scar, 
as well as pain and limited motion of the lumbar spine.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially in causing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 
3.312 (2007).  

2.  Arthritis of the low back was not proximately due to or 
the result of service-connected disease or injury, and 
service connection is not warranted on an accrued benefits 
basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.310(a), 3.1000   (2007).

3.  Post-traumatic arthritis of the left shoulder was not 
proximately due to or the result of service-connected disease 
or injury, and service connection is not warranted on an 
accrued benefits basis.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.310(a), 3.1000 (2007).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound to Muscle Group XX, right 
lumbar region, have not been met on an accrued benefits 
basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.1000, 4.7, 4.56, 4.73, Part 4, Diagnostic Code 5320, 
effective prior to and as of July 3, 1997.

5.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of Muscle Group II, left 
shoulder (minor), have not been met on an accrued benefits 
basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.1000, 4.7, 4.56, 4.73, Part 4, Diagnostic Code 5302, 
effective prior to and as of July 3, 1997.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A November 2002 letter explained the evidence necessary to 
support a claim of entitlement to service connection for the 
cause of the veteran's death.  The appellant was invited to 
submit evidence of treatment for the veteran's fatal 
cerebrovascular disease.  The letter explained how VA would 
assist the appellant in obtaining evidence.  

A November 2003 letter also discussed the evidence necessary 
to support the claim for death benefits.  It explained that 
only the evidence submitted prior to the veteran's death 
could be considered in the appellant's claim for accrued 
benefits, but that she could identify sources of VA treatment 
during the veteran's lifetime.  The evidence of record was 
listed, and the appellant was told how VA would assist in 
obtaining additional evidence.  

A letter dated in February 2005 explained the law pertaining 
to accrued benefits.  It also discussed the evidence 
necessary to support a claim for death benefits.  She was 
asked to submit or identify evidence supportive of her 
claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the appellant both before and after 
the initial adjudication, she has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  She 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, VA and private treatment records have been 
obtained and associated with the record.  An opinion 
regarding the cause of the veteran's death was solicited and 
is of record.  The appellant has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence or information.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, at the time of his death, the veteran was in 
receipt of service-connected benefits for residuals of 
gunshot wounds to muscle groups II and XX, with 20 percent 
evaluations for each.  The veteran died in August 2002.  The 
death certificate lists the cause of death as cerebrovascular 
disease.  He died at home, and no autopsy was performed.  

Upon careful review of the record, the Board has concluded 
that service connection for the cause of the veteran's death 
is not warranted.  In this regard, the Board observes that 
there is no indication of cerebrovascular disease in service 
or for many years thereafter.  There is no indication that 
the veteran's service-connected disabilities were the 
immediate or underlying cause of death, or that they were 
etiologically related to the veteran's death.  Rather, a VA 
examiner stated in January 2006 that cerebrovascular disease 
and strokes are not induced, precipitated, aggravated, or 
worsened by gunshot wounds in any part of the body.  He 
listed smoking, hypertension, and diabetes as some of the 
more highly significant factors that are related to strokes.  
He indicated that the musculoskeletal system would not in any 
way worsen the veteran's stroke and hasten his death.  In 
summary, the evidence demonstrates that the veteran's 
service-connected gunshot wound residuals were not related to 
his fatal cerebrovascular disease.  

The Board has considered the appellant's assertions that the 
veteran's service-connected gunshot wound residuals 
contribute substantially or materially in causing his death.  
However, she is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    
   
In summary, the evidence clearly establishes that the 
veteran's fatal cerebrovascular disease was not present in 
service, within the first post-service year, or for many 
years thereafter.  There is a remarkable lack of credible 
evidence of pathology or treatment in proximity to service or 
within years of separation.  The Board finds the negative and 
silent record to be far more probative than the appellant's 
remote, unsupported assertions of a relationship to service-
connected disability.  Rather, the competent evidence clearly 
establishes that the post service diagnosis is not related to 
service or service-connected disability.  Accordingly, the 
claim of entitlement to service connection for the cause of 
the veteran's death must be denied.

	Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c) (2007).  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The adjudication of the claims for accrued benefits must be 
made based upon the evidence on file at the time of the 
veteran's death, including any VA medical records that must 
be deemed to have been constructively on file at that time.  
38 U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. § 3.1000(a) 
(2007); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA records are deemed to be constructively in the possession 
of VA adjudicators and must be obtained).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in August 2002, the appellant's claim must be considered 
under the version of 38 U.S.C.A. § 5121(a) previously in 
effect, which limited eligibility for accrued benefits to a 
two-year period.

		Service Connection for Post-traumatic Arthritis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The appellant maintains that the veteran suffered from 
arthritis as the result of the residuals of his gunshot 
wounds of the right lumbar region and left shoulder.  

The report of a VA examination carried out in July 1949 
indicates that the veteran had limitation of motion of the 
spine.

A December 1967 report from E.L.R., M.D. notes limitation of 
motion of the spine.  

On VA examination in March 1968, the veteran complained of 
pain in the lumbar region.  Limitation of motion of the 
lumbar spine was noted on physical examination.  X-rays 
revealed minimal hypertrophic changes with hypertrophic 
degenerative osteoarthritis of both sacroiliac joints.  

A January 1970 report from D.I., M.D. notes recurrent back 
pains and right lower extremity numbness.  

An August1970 report by Dr. R.. indicates findings of 
limitation of motion of the spine and difficulty standing and 
sitting.  

An additional VA examination was carried out in December 
1970.  The veteran complained of pain in the low back with 
radiation down both thighs.  Range of motion of the lumbar 
spine was limited.  The diagnoses included hypertrophic 
degenerative disease of the lumbar spine with bilateral 
sacroiliac arthritis.  With respect to the veteran's left 
shoulder, there was no limitation of motion.  

A VA treatment record dated in December 1972 indicates that 
the veteran was service connected for injury to his left 
shoulder and lumbar region.  Physical examination appeared to 
be limited to the residual scars.  

An August 1996 report by P.N.L., M.D. is limited to a review 
of muscle injury residuals.  

On VA examination in October 1996, the diagnoses included 
degenerative osteoarthritis of the lumbosacral spine and 
degenerative arthritis of both shoulders.

A December 1997 report by E.U.G., M.D. notes the veteran's 
history of gunshot wounds during World War II.  Examination 
was essentially limited to muscle injuries.  Dr. G. indicated 
that he had advised the veteran to seek further orthopedic 
examination and treatment.

Various VA examinations were carried out in January 1998.  On 
spine examination, the veteran complained of low back and 
left shoulder pain.  Upon examination, the diagnoses were 
minimal degenerative spondylosis and arthritis of the 
lumbosacral spine, degenerative discospondylosis of the 
thoracic spine, and minimal osteoarthritis of the 
intervertebral and costochondral joints.  

The veteran's left shoulder was also examined in January 
1998.  He complained of pain in both shoulders.  Upon 
examination, the diagnoses were healed fracture deformity of 
the scapular neck and post-traumatic arthritis and 
periarthritis of both shoulder girdles.  

On VA muscles examination in January 1998, the examiner noted 
injuries to muscle groups XX and II.  The examiner noted that 
the veteran's back pain was more likely due to degenerative 
arthritis.  He indicated that the pain in the veteran's 
shoulders was due to the service-connected disability with 
concomitant post-traumatic arthritis and fracture 
deformities.

Finally, the report of a VA bones examination in January 1998 
indicated diagnoses including minimal degenerative 
spondylosis and arthritis of the lumbosacral spine, 
degenerative discospondylosis of the thoracic spine, healed 
fracture deformity of the left scapular neck, and post-
traumatic arthritis and periarthritis of both shoulders.  

Additional VA examinations were carried out in February 2001.  
The report of a neurological examination reflects the 
veteran's complaint of backache and difficulty with 
ambulation due to pain in both legs.  The examiner concluded 
that there was no evidence of peripheral neuropathy.

On VA muscles examination in February 2001, the veteran 
complained of low back pain radiating to the lower 
extremities and difficulty standing from a sitting position.  
The examiner noted that the veteran had sustained gunshot 
injuries in the lumbar area.  The scars involved in the 
injury to muscle group XX were described.  Limitation of 
motion of the veteran's lumbar spine was identified.

A VA joints examination was also conducted in February 2001.  
Upon complete examination and review of the claims folders, 
the diagnoses were post-traumatic arthritis of the shoulder, 
degenerative discospondylosis and arthritis of the 
lumbosacral spine with scoliosis, and degenerative arthritis 
of the thoracic spine.  The examiner concluded that the 
service-connected gunshot wound residuals involved only the 
muscles and that, because of the muscle involvement, there 
was weakened movement and pain on motion on the lumbar spine 
with limitation of motion.  She indicated that the left 
shoulder arthritis was not secondary to a gunshot wound but 
to a truck accident in 1968.  

Having carefully reviewed the evidence pertaining to the 
question of service connection for post-traumatic arthritis, 
the Board has determined that service connection is not 
warranted for accrued benefits purposes.  In this regard, the 
Board notes that the evidence of record at the time of the 
veteran's death demonstrates that the claimed arthritis was 
not secondary to the gunshot wound residuals.  The February 
2001 VA examiner diagnosed post-traumatic arthritis of the 
shoulder, degenerative discospondylosis and arthritis of the 
lumbosacral spine with scoliosis, and degenerative arthritis 
of the thoracic spine.  She determined that the left shoulder 
arthritis was not due to the gunshot wound residuals but to a 
truck accident in 1968.  She also stated that the gunshot 
wound to the back involved only the muscles, and that due to 
muscle involvement, there was weakened movement and pain on 
motion.  

In summary, the Board has been presented with objective 
evidence that that the claimed arthritis is not secondary a 
service connected disease or injury, to include the veteran's 
gunshot wound residuals.  The Board finds that such evidence 
is far more probative than the conclusory and unsupported 
statements by the veteran and his wife.  In this regard, the 
Board notes as laypersons, they are not competent to render 
an opinion concerning questions of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence establishes that the 
arthritis of the low back and left shoulder were unrelated to 
a service-connected disease or injury; there is no doubt to 
be resolved; and service connection for arthritis of the low 
back and left shoulder is not warranted for the purpose of 
accrued benefits.

		Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

At the time of his death, the veteran had pending a claim of 
entitlement to increased ratings for residuals of gunshot 
wounds of the left shoulder and right lumbar region, each 
evaluated as 20 percent disabling.

As noted in the Board's May 1999 decision, service medical 
records are not available.  A service department record 
indicates the at the veteran's name was on a casualty roster.  
Additionally, the record contains affidavits from two people 
who reportedly served with the veteran and stated that he was 
wounded in the back during service.  

The evidence of record at the time of the veteran's death 
included the report of a VA surgical examination conducted in 
August 1949.  He complained of pain at the posterior aspect 
of the thorax and in the lumbar region.  He also indicated 
that he had difficulty in carrying reasonable weights.  On 
examination, there was a through and through gunshot wound 
scar, with the entrance at the left thorax posteriorly, about 
two inches from the left axillary line, measuring 1 1/2 by 1 
centimeter.  The scar was non-painful and non-adherent.  The 
exit scar was in the right lumbar area, about 1 1/2 inches from 
the mid-spinal line and measured 5 by 2 centimeters.  This 
scar was non- painful, adherent and depressed.  There was a 
muscle injury to Muscle Groups II and XX, manifested by pain; 
weakness; spasm of the muscle at the region of the scar; mild 
limitation of motion of the spine in bending forward, 
backward and sideward; and difficulty in carrying weights.  
There was a nerve injury manifested by hypoesthesia at the 
region of the scars.  The diagnosis was residuals of a 
gunshot wound of the left thorax and right lumbar, with 
involvement of Muscle Groups II and XX, with limitation of 
motion of the spine, difficulty in carrying reasonable 
weights and hypoesthesia.

The veteran was examined by a private physician in December 
1967.  Following the examination, the impressions included 
paralysis of the thoracic and lumbar nerves; parasthesias of 
the back; and deformity of the back.

A VA examination was conducted in March 1968.  The veteran 
complained of pain in the lumbar region and inability to bend 
his back.  He also indicated that he easily became tired.  It 
was noted that the veteran was right-handed.  On examination, 
there was a through and through scar on the back, at the left 
side of the thorax.  It was non-depressed, non-adherent and 
non-painful.  There was also a scar in the right lumbar 
region which was depressed and non-painful.  Examination in 
October 1996 revealed no adhesions and no tendon damage.  The 
examiner stated that there was no evidence of muscle hernia.  
The VA examiner in January 1998 indicated that there was 
slight tissue loss

There was a muscle injury involving the latissimus dorsi and 
sacrospinalis.  There was limitation of motion of the lumbar 
spine.  Forward flexion was to 60 degrees, extension was to 
25 degrees and lateral flexion was to 30 degrees.  An X-ray 
study of the lumbosacral spine revealed minimal hypertrophic 
changes.  The diagnosis was residuals of gunshot wounds of 
the back of the left side of the thorax and right lumbar 
area.  It was indicated that the scars were healed.  There 
was a muscle injury involving the latissimus dorsi and 
sacrospinalis, as well as limitation of motion of the lumbar 
spine.

In a statement dated in August 1996, a private physician 
reported that he had examined the veteran that month for 
complaints including severe pain over Muscle Groups II and 
XX.  On examination it was noted that there was minimal 
tissue loss over Muscle Group II.  The strength was fair.  
There was moderate loss of normal muscle substance or firm 
resistance.  Tests of strength and endurance of muscle groups 
confirmed moderately severe muscle loss.  The diagnoses were 
residuals of a gunshot wound of Muscle Group II, extrinsic 
muscles of the left shoulder girdle, with upward rotation of 
the left scapula, elevator of left arm above shoulder level, 
severe; and residuals of a through and through gunshot wound 
of the right lumbar region, severe.

A VA orthopedic examination was conducted in October 1996.  
The veteran reported low back and left shoulder pain.  An 
examination revealed a healed scar of the right lumbar area.  
There were no adhesions and no damage to tendons was noted.  
There was fair strength in the left hand.  There was 
tenderness on flexion of the spine.  There was no evidence of 
muscle hernia.  An X-ray study of the lumbosacral spine 
revealed spondylolisthesis, L5-S1, minimal levoscoliosis of 
the lumbar spine and degenerative osteoarthritis of the 
lumbosacral spine.  X-ray studies of the shoulders revealed 
degenerative changes of both shoulders.  The diagnoses were 
spondylolisthesis, L5-S1; hypertrophic degenerative 
osteoarthritis of the lumbosacral spine; levoscoliosis of the 
lumbar spine; and degenerative arthritis of both shoulders.

The veteran was afforded a VA examination of his scars in 
October 1996.  An examination revealed a healed scar of the 
left shoulder.  It was described as non-tender, non-adherent 
and non-depressed.  There was no keloid formation, adherence 
or herniation.  No inflammation, swelling, depression or 
ulceration was noted.  There was tenderness on movement of 
the spine.  Forward flexion was to 80 degrees; extension 
backward was to 30 degrees; lateral flexion was to 30 
degrees; and rotation was to 30 degrees.  The diagnoses were 
healed scar of the right lumbar area, residuals of a gunshot 
wound with injury to Muscle Group XX; spondylolisthesis, L5- 
S1; hypertrophic degenerative osteoarthritis of the 
lumbosacral spine; levoscoliosis of the lumbar spine; 
degenerative arthritis of the shoulders; and healed scar of 
the left shoulder, residuals of a gunshot wound with injury 
to Muscle Group II.

The veteran examined by a private physician in December 1997.  
The diagnoses were injuries to Muscle Groups II and XX.

The veteran was afforded a VA examination of the muscles in 
January 1998.  Physical examination revealed a healed scar on 
the left side of the thorax, residual of a through and 
through gunshot wound.  This scar was the point of entrance 
and was non-tender and non-adherent.  The scar at the point 
of exit was non-tender and non-adherent.  There was slight 
tissue loss on the back right side.  No tenderness was 
reported.  There was good muscle strength and no muscle 
herniation.  It was indicated that the muscle group could 
move independently through useful ranges of motion with 
limitation by pain. X- ray studies of the shoulders revealed 
post-traumatic arthritis and periarthritis of both shoulder 
girdles.

The diagnoses were healed scar of the right lumbar area, 
residuals of a gunshot wound, with injury to Muscle Group XX; 
and healed scar of the left shoulder, residuals of a gunshot 
wound, with injury to Muscle Group II.  The examiner 
indicated that the pain felt on the lumbar area and back most 
probably was due to the degenerative arthritis the veteran 
had and the pain in his shoulder was due to the service-
connected disability, with concomitant post-traumatic 
arthritis and fracture deformities.

A VA examination of the joints was conducted in January 1998.  
The veteran complained of pain of the shoulder on 
flexion/elevation.  An examination disclosed pain on bending 
forward of the lumbosacral spine.  Forward bending was to 70 
degrees, extension was to 20 degrees, lateral flexion was to 
25 degrees, and rotation was to 20 degrees.  The pertinent 
diagnoses were healed fracture deformity of the left scapular 
neck and post-traumatic arthritis and periarthritis of the 
shoulder girdles.

On VA examination of the bones in January 1998, the veteran 
reported low back pain.  It was noted that there was no 
swelling or redness.

The veteran's residuals of gunshot wounds to the right lumbar 
region and left shoulder are currently evaluated under 38 
C.F.R. Part 4, Diagnostic Codes 5320 and 5302, respectively.  
During the pendency of this appeal, the VA issued new 
regulations for evaluating disability due to muscle injuries.  
62 Fed.Reg. 30235-30240 (1997).  They were effective July 3, 
1997. 

Prior to the revision, the regulations in effect provided 
that in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged.  Entitlement to a rating of severe 
grade, generally, is established when there is a history of 
compound comminuted fracture and definite muscle or tendon 
damage.  However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72 (as 
in effect prior to July 3, 1997).

Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors: the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56 (1997).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms such as loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement 
and evidence of unemployability because of inability to keep 
up work requirements should be considered.  Objective 
findings should include entrance and exit scars indicating a 
track of a missile through one or more muscle groups.  
Objective findings should also include indications on 
palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation shows moderate or extensive loss of deep fasciae or 
muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. 
§§ 4.55 and 4.72 were removed altogether.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of muscles anticipates a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A history consistent with 
moderately severe injury would include evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Objective findings would include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups, indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, and evidence of impairment 
on tests of strength and endurance compared with sound side.

A severe disability of muscles anticipates the following: (i) 
Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. (Authority: 38 U.S.C. 1155) [29 FR 
6718, May 22, 1964, as amended at 43 FR 45349, Oct. 2, 1978; 
62 FR 30235, June 3, 1997].

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  The 
new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large."  62 Fed.Reg. at 30238 
(to be codified at 38 C.F.R. § 4.56(a), (b)).

			Muscle Group XX

At the time of the veteran's death, the residuals of the 
gunshot wound to muscle group XX were evaluated as 20 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5320, for 
spinal muscles of the lumbar region.  The 20 percent 
evaluation contemplates moderate muscle disability under the 
old and new criteria.  

In order to warrant a higher evaluation, the evidence must 
demonstrate moderately severe muscle disability.  Under the 
old criteria, moderately severe muscle injury was 
contemplated by a through and through or deep open 
penetrating wound by a small high velocity missile or a large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Symptoms would include loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement and evidence of 
unemployability because of inability to keep up work 
requirements should be considered.  Objective findings 
include entrance and exit scars indicating a track of a 
missile through one or more muscle groups, as well as 
indications on palpation of loss of deep fascia, moderate 
loss of muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of marked or moderately severe loss.  

Under the new criteria, a showing of moderately severe muscle 
injury requires evidence showing a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring; and objective findings would include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side, and evidence of 
impairment on tests of strength and endurance compared with 
sound side.

The evidence of record at the time of the veteran's death 
demonstrates that the 20 percent evaluation was appropriate.  
In this regard, the Board notes that the veteran complained 
of pain and limitation of motion of the lumbar spine.  The 
evidence indicates that the veteran had an exit wound scar in 
the right lumbar area which was neither painful nor adherent.  
Examination in October 1996 revealed no adhesions and no 
tendon damage.  The examiner stated that there was no 
evidence of muscle hernia.  The VA examiner in January 1998 
indicated that there was slight tissue loss but that muscle 
strength was good and there was no muscle herniation.  He 
indicated that the muscle group could move independently 
through useful ranges of motion with limitation by pain.  

In summary, there was no evidence demonstrating the severe 
impairment of function that would warrant a higher rating for 
severe muscle injury.  While the evidence does show 
limitation of motion of the veteran's lumbar spine and his 
complaints of pain, there is no indication of loss of deep 
muscle fascia, muscle substance, or normal firm resistance of 
the muscles of the lumbar spine that would warrant a higher 
evaluation.  

The Board has also considered whether it would be more 
beneficial to rate the disability under any of the diagnostic 
codes addressing musculoskeletal disability of the spine 
rather than under diagnostic code 5320.  However, the Board 
has determined that evaluation under the criteria for 
musculoskeletal disability would result in no benefit to the 
veteran because his symptomatology does not warrant a rating 
higher than that assigned under diagnostic code 5320, insofar 
as there is no evidence that the muscle injury is manifested 
by sufficient limitation of motion of the lumbosacral spine 
or by ankylosis.  

The Board notes that a veteran is competent to report the 
symptoms associated with his disability.  However, neither 
the veteran nor his wife are shown to be medical 
professionals and their opinions are not competent in regard 
to matters requiring medical expertise.  Espiritu.  Rather, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that an evaluation in excess of 20 percent for residuals of a 
gunshot wound to the spinal muscles is not warranted.

			Muscle Group II

Residuals of the gunshot wound to muscle group II were 
evaluated as 20 percent disabling pursuant to 38 C.F.R. § 
4.73, Diagnostic Code 5302, for injury to muscles of the left 
shoulder girdle.  The 20 percent evaluation contemplates 
moderate muscle injury of the minor upper extremity.   

In order to warrant a higher evaluation, the evidence must 
demonstrate moderately severe muscle disability.  Under the 
old criteria, moderately severe muscle injury was 
contemplated by a through and through or deep open 
penetrating wound by a small high velocity missile or a large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Symptoms would include loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement and evidence of 
unemployability because of inability to keep up work 
requirements should be considered.  Objective findings 
include entrance and exit scars indicating a track of a 
missile through one or more muscle groups, as well as 
indications on palpation of loss of deep fascia, moderate 
loss of muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of marked or moderately severe loss.  

Under the new criteria, a showing of moderately severe muscle 
injury requires evidence showing a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring; and objective findings would include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side, and evidence of 
impairment on tests of strength and endurance compared with 
sound side.

The evidence of record at the time of the veteran's death 
reflects that the scar associated with the entrance wound was 
at the left posterior thorax and was non-painful and non-
adherent.  Examination by a private physician in August 1996 
indicated minimal tissue loss over muscle group II.  At that 
time, strength was fair and there was moderate loss of normal 
muscle substance.  Examination in October 1996 revealed no 
herniation, inflammation, swelling, depression or ulceration.  
Examination in January 1998 revealed good muscle strength and 
no herniation.  The veteran could move independently through 
useful ranges of motion with limitation by pain.  

In summary, there was no evidence demonstrating the severe 
impairment of function that would warrant a higher rating for 
severe muscle injury.  In this regard the Board notes that at 
the time of his death, the veteran's left upper extremity 
disability was characterized by complaints of pain with 
objective findings of a  well-healed scar.  Although the 
evidence pertaining to this period does not include reports 
of range of motion in degrees, the January 1998 VA examiner 
did report that the veteran could move independently though 
useful ranges of motion.  There is no indication of loss of 
deep fascia, moderate loss of muscle substance, or moderately 
severe loss of strength and endurance.  

The Board has also considered whether it would be more 
beneficial to rate the disability under any of the diagnostic 
codes addressing musculoskeletal disability of the shoulder 
and arm rather than under diagnostic code 5302.  However, the 
Board has determined that evaluation under the criteria for 
musculoskeletal disability would result in no benefit to the 
veteran because his symptomatology does not warrant a rating 
higher than that assigned under diagnostic code 5302, insofar 
as there is no evidence that the muscle injury is manifested 
by sufficient limitation scapulohumeral articulation, 
ankylosis, or other impairment of the humerus that would 
warrant an evaluation exceeding 20 percent.  


The Board notes that a veteran is competent to report the 
symptoms associated with his disability.  However, neither 
the veteran nor his wife are shown to be medical 
professionals and their opinions are not competent in regard 
to matters requiring medical expertise.  Espiritu.  Rather, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that an evaluation in excess of 20 percent for residuals of a 
gunshot wound to the left shoulder is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service connection for post-traumatic 
arthritis of the low back as secondary to residuals of a 
gunshot wound to Muscle Group XX, right lumbar region for the 
purpose of accrued benefits is denied.

Entitlement to service connection for post-traumatic 
arthritis of the left shoulder as secondary to residuals of a 
gunshot wound of Muscle Group II, left shoulder (minor) for 
the purpose of accrued benefits is denied.

Entitlement to an increased rating for residuals of a gunshot 
wound to Muscle Group XX, right lumbar region for the purpose 
of accrued benefits is denied.

Entitlement to an increased rating for residuals of a gunshot 
wound of Muscle Group II, left shoulder (minor) for the 
purpose accrued benefits is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


